MEMORANDUM ****
Ghostine Rachid Ghostine, a Christian native of Lebanon, petitions for review of a Board of Immigration Appeals (“BIA”) decision denying his application for asylum, withholding of removal, and Convention Against Torture relief. We have jurisdiction to review final decisions of the BIA under 8 U.S.C. § 1252. We review the BIA’s decision for substantial evidence, and we grant the petition. See Njuguna v. Ashcroft, 374 F.3d 765, 769 (9th Cir.2004).
Initially, the Immigration Judge made an adverse credibility finding. The BIA reversed on appeal and accepted Ghos-tine’s testimony as true. Ghostine’s credible testimony established that he was regularly interrogated and beaten by Hezbollah on account of his Christian religion. The BIA’s subsequent conclusion that Ghostine provided insufficient detail to establish past persecution is not supported by substantial evidence. “Physical harm has consistently been treated as persecution.” Chand v. INS, 222 F.3d 1066, 1073-74 (9th Cir.2000). This is particularly true where a claimant suffers from repeated physical harm. See, e.g. Ahmed v. Keisler, 504 F.3d 1183, 1194 (9th Cir.2007) (evidence that applicant was beaten three times compelled finding of persecution).
Evidence in the record clearly establishes that the Lebanese government is unwilling or unable to control Hezbollah. Because Ghostine’s credible testimony establishes that Hezbollah was the source of persecution, the BIA’s conclusion that Ghostine provided insufficient detail regarding the identity of his persecutors is not supported by substantial evidence.
Accordingly, we grant the petition for review and remand to the BIA to allow the government to attempt to rebut the presumption of future persecution if it so chooses.
*440PETITION GRANTED and REMANDED.

This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.